Case 1:20-cv-24069-RNS Document 56 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                                United States District Court
                                          for the
                                Southern District of Florida

   1199SEIU United Healthcare                 )
   Workers East, Plaintiff,                   )
                                              )
   v.                                         )
                                                Civil Action No. 20-24069-Civ-Scola
                                              )
   Louis DeJoy, United States                 )
   Postmaster General and United              )
   States Postal Service, Defendants.

  Third Non-Final Order on the Plaintiff’s Emergency Motion for Preliminary
                                    Injunction
        Upon consideration of the Plaintiff’s emergency motion for preliminary
  injunction, having considered the parties arguments and evidence, and having
  previously issued two non-final orders, the Court orders the following
  additional relief:

        •   On November 2, 2020, and November 3, 2020, at 1:00 p.m. (EST), the
            United States Postal Service shall report to the Plaintiff the prior day’s
            “all clear” status, current as of 10:00 a.m. (EST) that morning, for each
            facility, including retail facilities and processing centers, in Florida’s
            Large Counties, as defined in the Court’s second non-final order (ECF
            No. 52);
        •   By 2:00 p.m. (EST) each day, the United States Postal Service shall
            provide an explanation for any facility that fails to report or that reports
            non-compliance; and
        •   If the United States Postal Service identifies any incoming ballots in its
            “all clear” processes in these facilities from the date of this order through
            November 3, 2020 (“Election Day”), it shall make every effort to deliver
            those ballots by 7:00 p.m. (EST) on Election Day as required by Florida
            law, including by using Priority Mail Express and/or other extraordinary
            measures.

         This matter is set for a status conference on November 2, 2020 at 5:30
  p.m. (EST). The status conference will be conducted via videoconference with
  all participants directed to dial-in 5 minutes prior to the start of the
  conference. Credentials are as follows: Join ZoomGov Meeting
  https://www.zoomgov.com/j/1611149457?pwd=ZVRrNzdybE5tRUsyUGYybnZ
  VZ2pWUT09. Meeting ID: 161 114 9457. Passcode: 608715.
Case 1:20-cv-24069-RNS Document 56 Entered on FLSD Docket 11/02/2020 Page 2 of 2




        Done and ordered in Miami, Florida, on November 2, 2020.


                                                ___________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
